DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,5-7, 9-11, 13, 14  and 21-23 are  allowed.

Claims 15,1 6, 19 and 24-28 remain in the office action and are rejected as follows.

Claim(s) 15,16,19, 20 and 24-28 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Falla (US 

2002/0106970 Al).

 In regard to claim 15, Falla discloses a method of providing  brassiere 10 in figure 1 and para. (0045-

0047) and  making the brassiere, comprising:


Providing a body portion(12,16,14,28, 20) configured to at least partially encircle a wearer of the brassiere, the 


body portion comprising:

a torso band (18a,18b)configured to at least partially encircle a wearer of the brassiere; and a pair of 

breast cups(12,12 in figure 1) comprising a first breast cup 12 and a second breast cup 12, the pair

of breast cups 12 configured to support breasts of the wearer; and

an under-bust support or underwire  (50 with underwire not numbered) adhered to an interior surface 

of the  body portion with an adhesive 

(not numbered- as in paras. (0047-0048;0091-0098)and adjacent to a lower periphery of the pair

of breast cups  2 at 50 in figure 1, the under-bust support 50 comprising an underwire casing 24 a,24b in 

figure 1, Para. (0092) states that the underwire channel is made of a non-stretch material and has the 

elongation as broadly claimed.

The interior surface of the body is any interior surface within the brassiere and it is configured to contact 

a wearer of the brassiere since the brassiere itself is going contact the wearer of the brassiere. Applicant 

has not claimed tht the interior surface is the layer that has direct skin surface contact with the wearer’s 

body.  The interior surface can be any interior surface layer of the brassiere of which the layer of Falla is. 

In regard to claim 16, Falla discloses the under-bust support at 50 in figure 1 that

comprises a first under-bust support element 50a adjacent the lower periphery of the first breast cup 

12and a second under-bust support element 50b adjacent the lower periphery of the second breast cup 

12 as in figure 1 and paras. (0047-0048;0091-0098) and in figure 1.



In regard to claim 19 Falla discloses the underwire casing 24 that comprises an outer fabric layer


and an inner fabric layer, the outer fabric layer and the inner fabric layer defining a channel between the 

outer fabric layer and the inner fabric layer, the outer fabric layer and the inner fabric layer connected 

to each other at an inner edge of the underwire casing as discussed in para. (0092) and as on figure 4. 

The underwire support is adhered  to the interior surface of the body  portion.   Applicant has not 

claimed that the underwire support is adhered directly to an interior layer that lies directly against the 

skin surface of the wearer.






In regard to claim 24, Falla discloses a brassiere 10, comprising:

a body portion 10 in figure 1 configured to at least partially encircle a wearer of the brassiere, the body 

portion 10 comprising:

a torso band (18a, 18b) in figure 1; configured to at least partially encircle a wearer of the brassiere; and 

a pair of breast cups 12 comprising a first breast cup 12 and a second breast cup 12, the pair of

breast cups configured to support breasts of the wearer; and

an under-bust support 50 (underwire) in figure 1 adhered directly  to an interior surface  the body 

portion 10 with an adhesive(not numbered as 

in paras (0092 and claims  8 and 9) and adjacent to a lower periphery (at 50) of the pair of breast cups 

12 , 

the under-bust support 50 comprising an underwire(not numbered) adhered directly to the

body portion 10 as in figure 1 and paras, (0047-0049 and 0092).  Applicant has not claimed that the 

underwire is directly adhered to the interior surface that is in direct contact with the skin surface of the 

wearer.

In regard to claim 25 Falla discloses the underwire (not numbered- in figure 1) adheres to the body 

portion with adhesive, the adhesive comprises at least one of a reactive adhesive, a heat-set

adhesive, or a thermoplastic as discussed above in regard to claim 13 and as in claims 8 and 9 of Falla.

In regard to claims 20 and  26 Falla discloses the underwire (24 in figure 1) that adheres to the body portion 10 

with adhesive (not numbered), the adhesive comprises at least one of silicon, polyurethane,

or cyanoacrylate as discussed above in regard to claim 13 and as in claims 8 and 9 of Falla..

In regard to claim 27 Falla discloses the underwire 24 is adhered directly to the pair of breast cups 12 

adjacent to the lower periphery of the pair of breast cups at 24a, 24b in figure 1.

 In regard to claim 28 Falla discloses the underwire 24 is adhered to a fabric of the body portion 

between the pair of breast cups and the torso band at 50a, 50 b in figure 1.


 Conclusion 


Response to Arguments Applicant's arguments, filed 10-22-2021 with respect to the newly amended 

claims with the addition of the recitation   of  “the interior of the body surface” does not add allowable 

subject matter since applicant has not claimed what they are arguing.  Applicant has not claimed that 

the interior surface is the direct interior surface that is directly adjacent to the skin surface of the 

wearer. Applicant has not claimed an “interior surface” of which  the surface where the Falla adhesive 

layers  are included is an “interior  surface” and it is in contact with the body of the wearer but it is not 

in direct skin surface contact with the body of the wearer. 

Therefore, Falla discloses what is claiemd in claims  15, 16, 19, 20 ad 24-28  Therefore, the rejections 

with FALLA still stand. 

 The adhesive is adhering the underwire directly to the body portion on the inside or interior of the body 

portion. Applicant has not claimed the adherence of the underwire on the inside surface of the brassiere  

of the body portion at a lower periphery of the breast cups that is     directly adjacent to the skin surface 

of the wearer.

 Applicants claims only broadly claim the underwire 

directly to the body portion with adhesive   wherein it is adhered on an interior surface layer  within the 

brassiere applicant  did not claim the layer  on the inner or interior surface of the body portion that is in 

direct contact with the skin surface of the wearer as as applicant is implying. 

Applicant is arguing more than what has been specifically claimed and in claims 

16 as  to what was originally disclosed.


Claims 1,2,5-7, 9-11, 13, 14  and 21-23 are  allowed since the structure of the invention has been properly claimed and wherein the claims of 1 and 21 are allowable for the reasons as outlined by applicant in the  Remarks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732